UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1757


DORA L. ADKINS,

                  Plaintiff - Appellant,

          v.

BANK OF AMERICA, N.A.,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-00563-GBL-JFA)


Submitted:   October 21, 2014               Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dora Adkins, Appellant Pro Se.          Nathaniel Patrick         Lee,
MCGUIREWOODS, LLP, Tysons Corner, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dora      L.   Adkins   appeals   the   district   court’s   order

dismissing    her   civil    action   alleging    claims   related   to   the

foreclosure of her home.          We have reviewed the record and find

no reversible error.         Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.         Adkins v. Bank of Am., N.A., No. 1:14-cv-

00563-GBL-JFA (E.D. Va. July 18, 2014).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 DISMISSED




                                      2